 

Exhibit 10.11

 

ACKNOWLEDGMENT AND CERTIFICATION

 

by and among

 

THE BBJ FAMILY IRREVOCABLE TRUST,

 

And

 

NICKOLAS JEKOGIAN, JR.

 

For the benefit of

 

FIRST CAPITAL REAL ESTATE OPERATING PARTNERSHIP, LP

 

FIRST CAPITAL REAL ESTATE TRUST INCORPORATED,

 

PRESIDENTIAL REALTY OPERATING PARTNERSHIP LP,

 

And

 

PRESIDENTIAL REALTY CORPORATION

 

January 6, 2017

 

 

 

 

ACKNOWLEDGEMENT AND CERTIFICATION

 

This ACKNOWLEDGMENT AND CERTIFICATION (“Certificate”) is made as of January 6,
2017 by THE BBJ FAMILY IRREVOCABLE TRUST (“Trust”) for the benefit of FIRST
CAPITAL REAL ESTATE OPERATING PARTNERSHIP, LP, a Delaware limited partnership
(“FCRE OP”), FIRST CAPITAL REAL ESTATE TRUST INCORPORATED, a Maryland
corporation (“First Capital” and together with FCRE OP, each an “FC Party” and
collectively the “FC Parties”), PRESIDENTIAL REALTY OPERATING PARTNERSHIP LP, a
Delaware limited partnership (“PRES OP”) and PRESIDENTIAL REALTY CORPORATION, a
Delaware corporation (the “Company” or “Presidential” and together with PRES OP,
each a “Presidential Party” and together the “Presidential Parties”). Each of
the FC Entities and the Presidential Entities are referred to herein
collectively as the “Parties” and individually as a “Party.” The defined terms
used in this Certificate shall have the same meaning as set forth in that
certain Interest Contribution Agreement by and among the FC Parties, the
Presidential Parties, and additional named parties, dated December 16, 2016
(“Original Interest Contribution Agreement”).

 

RECITALS

 

WHEREAS, the FC Parties and the Presidential Parties, and additional named
parties, entered into the Original Interest Contribution Agreement which
provides, among other matters, for the contribution of certain real property and
personal property interests by FCRE OP to PRES OP in exchange for operating
partnership units of PRES OP which may be converted to Class B stock of
Presidential.

 

WHEREAS, the Original Interest Contribution Agreement has been amended pursuant
to that certain First Amendment to Interest Contribution Agreement by and among
the FC Parties, the Presidential Parties and other named parties dated January
6, 2017 the purpose of which was to clarify and modify the terms of the Original
Interest Contribution Agreement (“First Amendment”). The Original Interest
Contribution Agreement and the First Amendment are referred to herein
collectively as the “Contribution Agreement.”

 

WHEREAS, as a condition to the Closing for the Avalon Property under the
Original Interest Contribution Agreement, the Presidential Parties are required
to deliver to the FC Parties a “Shareholder Agreement” entered into by a
majority of the Class A shareholders of the Company.

 

WHEREAS, the Parties desire that this Certificate be in replacement and
fulfillment of the “Shareholder Agreement” closing condition and requirement set
forth in the Original Interest Contribution Agreement without loss or
diminishment of any rights, benefits and protections intended to be afforded to
and/or conferred upon the FC Parties pursuant to the contemplated “Shareholder’s
Agreement.”

 

NOW, THEREFORE, in consideration of the foregoing recitals, which the Trust
hereby acknowledges are true and correct, and for good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
Trust hereby certifies, covenants, represents and warrants, respectively, as
more particularly set forth in the operative provisions below.

 

 

 

 

OPERATIVE PROVISIONS

 

1.1           Class A Stock: There are presently 700,000 shares of authorized
Class A stock of the Company; 442,533 shares of Class A stock have been issued;
and the Trust owns and/or fully and unilaterally controls not less than 225,692
shares of such Class A stock (“BBJ Class A Stock”).

 

1.2           Exchange of Class A Stock for Class B Stock of Presidential:
Subject to approval of the Board of Directors of the Company following the
Closing for the T9 Property (and the remaining shareholders of Class A stock of
the Company if determined necessary or appropriate by the Board of Directors of
the Company) the Trust shall exchange the BBJ Class A Stock for $5,000,000 of
newly issued Class B shares of Presidential (the BBJ Class A Stock may be
transferred to an entity [e.g. an affiliate of the Company] as determined and
directed by the Company) upon the earlier to occur of (a) Presidential having
achieved total stabilized net asset value of not less than $200,000,000 or (b)
18 months from the Closing for the Avalon Property.

 

1.3           Transfers, Liens and Encumbrances: The Trust shall not transfer,
lien or encumber the BBJ Class A Stock.

 

1.4           Actions by Trust: The Trust shall: (i) not take or permit any
action to be taken that would interfere with the transactions contemplated by
the Contribution Agreement or that may be inconsistent with the terms of the
Contribution Agreement; (ii) vote in favor of changing the name of Presidential
to another name selected by the FC Parties; (iii) vote in favor of changing the
domicile of Presidential as may be determined by the FC Parties; (iv) vote in
favor of either cancelling the Class A Shares or converting the Class A Shares
into common Class B shares; and (v) vote in favor of the election or appointment
of two (2) new board members selected by the FC Parties.

 

1.5           Covenants, Representations Warranties: The Trust hereby certifies,
covenants, represents and warrants that (i) they, respectively, are authorized
to make, execute and deliver this Certificate; (ii) no third party consent or
approval is required in order for this Certificate to be valid, binding and
fully-enforceable; (iii) no fact or circumstance exists that would or render
untrue or inaccurate, in any material respect, any of the provisions,
certifications, covenants, representations and warranties set forth in this
Certificate; (iv) they shall take such further action, including, without
limitation, executing additional documents and instruments as may be necessary
or appropriate to effectuate and facilitate the matters contemplated by this
Certificate; (v) they shall be estopped from opposing or taking any action in
opposition to the matters set forth in this Certificate; (vi) the
certifications, covenants, representations and warranties set forth in this
Certificate shall survive the Closing for the Avalon Property for a period of
twenty months (20); and (vii) they, respectively, shall indemnify, defend and
hold the FC Parties and the Presidential Parties harmless from any costs,
claims, damages, expenses, losses and liability, including, without limitation,
attorney’s fees and costs of suit and expert witnesses, arising from or related
to any breach, default or failure of the certifications, covenants,
representations and/or warranties set forth in this Certificate.

 

1.6           Issuance of Additional Class A Stock. Neither the FC Parties
and/or the Presidential Parties nor any of their affiliates shall issue or cause
to be issued Class A stock in addition to the existing 442,533 shares.

 

 

 

 

1.7           Parties in Interest; Enforcement. This Certificate is expressly
made for the benefit of the FC Parties, the Presidential Parties, and the Trust
in furtherance and fulfillment of certain conditions, obligations and
requirements relative to the “Shareholder Agreement” set forth in the
Contribution Agreement. Furthermore, the FC Parties and/or the Presidential
Parties shall be entitled to fully enforce this Certificate and entitled to
exercise all rights and remedies under law, including, but not limited to,
specific performance and injunctive relief in order to do so.

 

IN WITNESS OF THE FOREGOING, the undersigned executes and/or acknowledges this
Certificate as of the date first written above.

 

ON BEHALF OF THE BBJ FAMILY IRREVOCABLE TRUST:

 

By: /s/ Nickolas Jekogian, Jr. Name Nickolas Jekogian, Jr. Its: Trustee

 

ACKNOWLEDGED AS TO SECTION 1.6 ONLY BY:

 

FIRST CAPITAL AND FCRE OP

 

First Capital Real Estate Trust Incorporated, a Maryland corporation

 

By: /s/ Suneet Singal   Name: Suneet Singal Its: Chief Executive Officer

 

First Capital Real Estate Operating Partnership, LP a, Delaware limited
liability company

 

  By:   First Capital Real Estate Trust Incorporated, a Maryland corporation,  
  Its general partner

 

  By: /s/ Suneet Singal     Name: Suneet Singal   Its: Chief Executive Officer

 

ACKNOWLEDGED AS TO SECTION 1.6 ONLY BY:

 

Presidential Realty Corporation, a Delaware Corporation

 

By: /s/ Nickolas W. Jekogian, III     Name:   Nickolas Jekogian   Its:
       Chief Executive Officer

 

ACKNOWLEDGED AS TO SECTION 1.5 (II) AND (III) ONLY BY:

 

By: /s/ Nickolas W. Jekogian, III     Name: Nickolas Jekogian

 

 

 

 

